        Case 1:20-cv-00930-SKO Document 3 Filed 07/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    MARCUS J. MOORE,                                    Case No. 1:20-cv-00930-SKO (PC)

12                         Plaintiff,
                                                          ORDER TRANSFERRING CASE TO THE
13           v.
                                                          SACRAMENTO DIVISION OF THE
14    MENDOZA,                                            EASTERN DISTRICT OF CALIFORNIA

15                         Defendant.

16

17          Plaintiff, a state prisoner proceeding pro se, filed this civil rights action pursuant to 42
18   U.S.C. § 1983. According to the allegations in Plaintiff’s complaint (Doc. 1), Plaintiff’s claims
19   arose in Solano County, which is part of the Sacramento Division of the United States District
20   Court for the Eastern District of California. Therefore, the complaint should have been filed in the
21   Sacramento Division.
22          Pursuant to Local Rule 120(f), a civil action that has not been commenced in the proper
23   court may, on the court’s own motion, be transferred to the proper court. Accordingly, IT IS
24   HEREBY ORDERED that:
25          1. This action is transferred to the United States District Court for the Eastern District of
26                California sitting in Sacramento.
27          2. All future filings in this matter shall use the new Sacramento case number assigned
28                and shall be filed at:
        Case 1:20-cv-00930-SKO Document 3 Filed 07/10/20 Page 2 of 2

 1                                  United States District Court
                                    Eastern District of California
 2                                  501 I Street, Suite 4-200
                                    Sacramento, CA 95814
 3
              3. This court has not ruled on Plaintiff’s request to proceed in forma pauperis (Doc. 2).
 4

 5   IT IS SO ORDERED.

 6
     Dated:     July 9, 2020                                         /s/   Sheila K. Oberto          .
 7                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
